Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 04 December 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1, 5, 7-8, 10-11, 17, 19-20, 22, 29-32, 38 and 40-42 are currently pending and have been examined.
Claims 1, 11, 17, 22, 41, and 42 have been amended.
Claims 2-4, 6, 9, 12-16, 18, 21, 23-28, 33-37, 39, and 43-74 have been canceled.
Claims 1, 5, 7-8, 10-11, 17, 19-20, 22, 29-32, 38 and 40-42 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 01 March 2016 claiming benefit to Provisional Application 62/302,145.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 7-8, 10-11, 17, 19-20, 22, 29-32, 38 and 40-42 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1, 5, 7-8, 10-11, 17, 19-20, 22, 29-32, 38 and 40-42 are drawn to a method, computer readable storage medium, and computer system, which are statutory categories of invention.
Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for identifying one or more health care applications in part performing the steps of searching a plurality of health care applications to identify health care applications in the plurality of health care applications that satisfy each filtering criterion in the set of filtering criteria and further match the alphanumeric query thereby identifying a set of matching health care applications, wherein each respective health care application in the plurality of health care applications is (i) for a clinical indication and (ii) includes an evidence score that is generated by a plurality of health care providers and not end users; formatting for display a search query response, wherein the search query response includes an identification of each respective health care application in the set of matching health care applications, and wherein the formatting includes sorting the set of matching health care applications by sorting criteria thereby forming a sorted list of matching health care applications, wherein at least a portion of the sorting criteria is the evidence score. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(1) citing the abstract idea grouping for mental processes on a generic computer).
Independent claim 1 also recites a method for identifying one or more health care applications in part performing the steps of receiving a search request from a user, wherein the search request comprises an alphanumeric query and a set of filtering criteria; communicating the search query response including the sorted list of matching health care applications, wherein the set of filtering criteria (i) includes an indication that the evidence score of each respective health care application in the set of matching health care applications is to exceed a minimum threshold value and (ii) provides a value for this minimum threshold 
Independent claim 41 recites a computer readable storage medium for identifying one or more health care applications in part performing the steps of searching a plurality of health care applications to identify health care applications in the plurality of health care applications that satisfy each filtering criterion in the set of filtering criteria and further match the alphanumeric query thereby identifying a set of matching 
Independent claim 41 also recites a computer readable storage medium for identifying one or more health care applications in part performing the steps of receiving a search request from a user, wherein the search request comprises an alphanumeric query and a set of filtering criteria communicate the search query response including the sorted list of matching health care applications, wherein the set of filtering criteria (i) includes an indication that the evidence score of each respective health care application in the set of matching health care applications is to exceed a minimum threshold value and (ii) provides a value for this minimum threshold value; receive a prescription request from the user via user selection of an affordance in the search query response, the prescription request comprising (i) an identification of a first health care application in the sorted list of matching health care applications from the user and (ii) an identification of a first patient associated with the user responsive to receiving the prescription request, send an invitation to use the first health care application to an electronic address associated with the first patient; and responsive to receiving a prescription history request from the user: obtain, from a user profile associated with the user, a prescription history comprising a first subset of health care applications in the plurality of health care applications, wherein the user has prescribed each respective health care 
Independent claim 42 recites a computer system for identifying one or more health care applications in part performing the steps of searching a plurality of health care applications to identify health care applications in the plurality of health care applications that satisfy each filtering criterion in the set of filtering criteria and further match the alphanumeric query thereby identifying a set of  matching health care applications, wherein each respective health care application in the plurality of health care applications is (i) for a clinical indication and (ii) includes an evidence score that is generated by a plurality of health care providers and not end users; formatting for display a search query response, wherein the search query response includes an identification of each respective health care application in the set of matching health care applications, and wherein the formatting includes sorting the set of matching health care applications by sorting criteria thereby forming a sorted list of matching health care applications, wherein at least a portion of the sorting criteria is the evidence score. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). The claim steps recite a process of browse applications based on numerous filtering criteria, select medical applications as favorites, and prescribe these applications to patients. This amounts to analyzing information in a way that can be performed mentally then displaying the results.


Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1, 41, and 42 recite a computer. The specification defines the computer as any device with generic computer components (Detailed Description on p. 11 ¶ 0047) including a smart phone, desktop computer, emergency vehicle computer, or other forms of wired or wireless network devices (Detailed Description on p. 11 ¶ 0046 and p. 15 ¶ 0063). The use of a computer only recites the computer as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1 and 42 recite a processor. The specification does not provide additional structure for the processor outside noting that the computing system may include one or more processors (Detailed Description on p. 12 ¶ 0052). The use of a processor in this case to execute various software programs and/or sets of instructions stored in memory to perform various functions for device and to process data, only recites the processor as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).

Claims 1, 41, and 42 recite a client device. The specification provides examples for the client device as a tablet or smart phone (Summary on p. 2 ¶ 0005). The use of a client device in this case to send a favorite health care application request and receive a response, only recites the client device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1, 41, and 43 recite a healthcare application. The specification does not provide additional structure for the healthcare applications. The use of a healthcare application in this case, only recites the healthcare application as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1, 41, and 42 recite a computer.

Claims 1 and 42 recite a memory.
Claims 1, 41, and 42 recite a client device.
Claims 1, 41, and 43 recite a healthcare application. 
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 5, 7-8, 10-11, 17, 19-20, 22, 29-32, 38 and 40 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. These 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 

Claims 1, 5, 7-8, 10-11, 17, 19-20, 22, 29-32, 38 and 40-42 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 7, 10-11, 20, 22 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kress et al. (US Patent No. 10,152,761)[hereinafter Kress] in view of LuVogt et al. (US Patent No. 9,836,545)[hereinafter LuVogt] in further view of Douglass et al. (US Patent App No 2016/0042431)[hereinafter Douglass].
As per claim 1, Kress teaches on the following limitations of the claim: 
a method comprising: at a computer system having one or more processors and memory storing one or more programs to be executed by the one of more processors to perform the method is taught in the Detailed Description in col 3 lines 45-49, col 14 lines 51-66, and col 15 lines 4-30 (teaching on a computer system with one or more processors and necessary computing components for managing healthcare application recommendations for a user by a provider);
identifying one or more health care applications, including is taught in the Detailed Description in col 12 lines 5-9 and in the Figures in fig. 3 reference character 302 and 308 and fig. 4A-B reference character 400 (teaching on the system identifying one or more health applications in an application repository);
receiving a search request from a user at a remote client device is taught in the Detailed Description in col 13 lines 52-63 (teaching on receiving a search query request from a user for relevant applications);
wherein the search request comprises an alphanumeric query and is taught in the Detailed Description in col 13 lines 52-63 (teaching on the search query including text/keywords);
a set of filtering criteria
searching a plurality of health care applications to identify health care applications in the plurality of health care applications that satisfy each filtering criterion in the set of filtering criteria and further match the alphanumeric query thereby identifying a set of matching health care applications is taught in the Detailed Description in col 13 lines 52-63 and col 12 lines 11-23 (teaching on using the search criteria to search the application repository);
wherein each respective health care application in the plurality of health care applications is (i) for a clinical indication and is taught in the Detailed Description in col 13 lines 7-19 and col 12 lines 11-23 (teaching on the healthcare application is indicated for a specific medical category of need);
(ii) includes an evidence score that is generated by a plurality of health care providers and not end users is taught in the Detailed Description in col 12 lines 5-9, col 12 lines 39-42, and col 13 lines 7-19 (teaching on generating an index score/rating for each application based in part on the rating of the healthcare provider);
formatting for display a search query response is taught in the Detailed Description in col 13 line 64 - col 14 line 15, col 9 lines 51-58, and in the Figures at fig. 4A-4B (teaching on a formatted display for the search query response and application recommendations/prescriptions with details for each application including the evidence score/rating);
wherein the search query response includes an identification of each respective health care application in the set of matching health care applications, and
communicating the search query response including the sorted list of matching health care applications to the remote client device is taught in the Detailed Description in col 13 line 64 - col 14 line 15, col 9 lines 51-58, and in the Figures at fig. 4A-4B (teaching on communicating the response to the search query to the remote client device in a list format);
receiving a prescription request from the user at the remote client device via user selection of an affordance in the search query response, the prescription request comprising is taught in the Detailed Description in col 9 lines 4-16 and  col 13 lines 52-63 (teaching on the healthcare provider determining that he/she wants to place a prescription request for an application generated from the recommendation component);
(i) an identification of a first health care application in the sorted list of matching health care applications from the user at the remote client device and is taught in the Detailed Description in col 9 lines 4-15 (teaching on the healthcare provider identifying the application he/she wishes to prescribe from the provider device);
(ii) an identification of a first patient associated with the user is taught in the Detailed Description in col 9 lines 4-15 (teaching on the healthcare provider identifying the consumer (i.e. patient) for which the prescription should be written); -AND-
responsive to receiving the prescription request, sending an invitation to use the first health care application to an electronic address associated with the first patient; and is taught in the Detailed Description in col 4 line 51- col 5 line 7 (teaching on once the prescription has been received from the healthcare provider, sending a notification to the patient via email).
Kress fails to teach the following limitation of claim 1. LuVogt, however, does teach the following: 
wherein the formatting includes sorting the set of matching health care applications by sorting criteria thereby forming a sorted list of matching health care applications is taught in the Detailed Description in col 11 lines 16-25, col 25 lines 24-58, and col 18 lines 24-34 (teaching on a formatted sorted list of best matched/recommended content items to the search);
wherein at least a portion of the sorting criteria is the evidence score is taught in the Detailed Description in col 11 lines 5-9 and col 20 lines 35-40 (teaching on assigning the content items a relevancy score that affects the sorting of the search response's returned applications);
wherein the set of filtering criteria (i) includes an indication that the evidence score of each respective health care application in the set of matching health care applications is to exceed a minimum threshold value and is taught in the Detailed Description in col 11 lines 5-9 and col 20 lines 35-40 (teaching on filtering the response content items by a minimum relevancy score threshold to determine if an item is relevant enough to be shown in the user's item list); -AND-
(ii) provides a value for this minimum threshold value is taught in the Detailed Description in col 20 lines 35-41 (teaching on providing a predetermined value for the threshold that can be adjusted).
One having ordinary skill in the art at the time the invention was filed would combine the healthcare mobile application prescription system of Kress with the query return ranking and formatting system of LuVogt with the motivation of providing “generalized recommendation systems and methodologies that facilitate determining relevance and recommending relevant content selected from different public and private data” (LuVogt in the Summary in col 1 lines 23-28).

responsive to receiving a prescription history request from the user at the remote client device is taught in the Detailed Description in ¶ 0085  (teaching on the provider requesting to view the application prescription history for a user);
obtaining, from a user profile associated with the user, a prescription history comprising a first subset of health care applications in the plurality of health care applications wherein the user has prescribed each respective health care application in the first subset of health care applications to a respective one or more patients; and is taught in the Detailed Description in ¶ 0084-85  (teaching on displaying (and necessarily obtaining) a prescription history for a patient comprising the patient's subset of prescribed medical applications);
communicating the first subset of health care applications to the remote client device is taught in the Detailed Description in ¶ 0085  (teaching on sending the indication of download to the patient electronic health record to be viewed by the provider on the provider's device); -AND-
wherein each respective health care application in the first subset of health care applications is sortable by at least an indication, for each patient in the respective one or more patients, that the respective health care application was downloaded by the respective patient is taught in the Detailed Description in ¶ 0084-85  (teaching on the patient's health record storing data related to the download of the prescribed applications and the provider being able to visually sort/classify the downloaded versus not downloaded prescribed applications for the patient via a status indication for each application in the patient's corresponding electronic health record).

As per claim 7, the combination of Kress, LuVogt, and Douglass discloses all of the limitations of claim 1. Kress also discloses the following: 
the method of claim 1, wherein the set of filtering criteria includes a requirement regarding a cost of each respective health care application in the set of matching health care applications is taught in the Detailed Description in col 5 lines 20-25 and col 11 lines 52-56 (teaching on the system filtering the recommended applications by either cost covered or free for user to download).
As per claim 10, the combination of Kress, LuVogt, and Douglass discloses all of the limitations of claim 1. Kress also discloses the following:
the method of claim 1, the method further comprising: accessing a list of favorite health care applications in a user profile associated with the user and is taught in the Detailed Description in col 13  lines 20-51 and col 14 lines 16-28 (teaching on a recommendation component where a user may create a formulary/list of approved applications for another user); -AND-
wherein the formatting further comprises placing each health care application in the set of matching health care applications that is also in the list of favorite health care applications at the beginning of the sorted list of matching health care applications is taught in the 
As per claim 11, the combination of Kress and LuVogt discloses all of the limitations of claim 1. Kress also discloses the following:
the method of claim 1, the method further comprising: receiving a favorite health care application request from the user at the remote client device; obtaining, from a user profile associated with the user, a second subset of health care applications in the plurality of health care applications wherein the user has designated each respective heath care application in the second subset of heath care applications as a favorite health care application; and communicating the second subset of health care applications to the remote client device is taught in the Detailed Description in col 9 lines 17-50 (teaching on the remote client device user selecting to view the recommended/favorited/prescribed application from the provider and the client device displaying the recommended/favorited/prescribed application for download wherein the application is selected from the repository of available applications necessarily creating a subset from the larger repository).
As per claim 20, the combination of Kress, LuVogt, and Douglass discloses all of the limitations of claim 1. Kress also discloses the following:
the method of claim 1, the method further comprising: receiving an information request from the user at the remote client device pertaining to an identified health care application in the search query response; and
responsive to receiving the information request, formatting for display an information response, the information response including an application name for the identified health care application and is taught in the Detailed Description in col 13 line 42 - col 14 line 14 and in the Figures at fig. 4B (teaching on displaying the healthcare application information including the application name);
a synopsis of the identified health care application; and is taught in the Detailed Description in col 13 line 42 - col 14 line 14 and in the Figures at fig. 4B (teaching on displaying the healthcare application description); -AND-
communicating the information response to the remote client device is taught in the Detailed Description in col 13 line 42 - col 14 line 14 and in the Figures at fig. 4B (teaching on displaying the application information on a client device).
As per claim 22, Kress and LuVogt fail to teach the following limitation. Douglass, however, does teach the following: 	
the method of claim 1, wherein each respective health care application in the plurality of health care applications further includes an overall ranking that is (i) generated by a plurality of health care providers (ii) distinct from the evidence score for the respective health care application, and (iii) based on at least one criterion that is not used to generate the evidence score for the respective health care application, and wherein the search query response further includes the overall ranking for each respective health care application in the set of matching health care applications is taught in the Detailed Description in ¶ 0054-55 (teaching on ranking the application recommendation results to a search query by additional criteria including a ranking (i) generated by grouping healthcare providers by specialty (treated as synonymous to generated by a plurality of providers) (ii) distinct from 
One having ordinary skill in the art at the time the invention was filed would combine the healthcare mobile application prescription recommendation system of Kress and LuVogt to include an additional application recommendation order determination of Douglass with the motivation of providing ranking that “depends on a variety of factors” wherein a more appropriate application for the physician’s specific needs would be listed higher than the original/generic ranking (Douglass in the Detailed Description in ¶ 0055).

As per claim 41, Kress teaches on the following limitations of the claim: 
non-transitory computer readable storage medium for identifying one or more health care applications, wherein the non-transitory computer readable storage medium stores instructions, which when executed by a computer system, cause the computer system to is taught in the Detailed Description in col 3 lines 45-49, col 14 lines 51-66, and col 15 lines 4-30 (teaching on a computer system with one or more processors and necessary computing components for managing healthcare application recommendations for a user by a provider);
identify one or more health care applications, including is taught in the Detailed Description in col 12 lines 5-9 and in the Figures in fig. 3 reference character 302 and 308 and fig. 4A-B reference character 400 (teaching on the system identifying one or more health applications in an application repository);
receiving a search request from a user at a remote client device
wherein the search request comprises an alphanumeric query and a set of filtering criteria is taught in the Detailed Description in col 13 lines 52-63 (teaching on the search query including text/keywords);
searching a plurality of health care applications to identify health care applications in the plurality of health care applications that satisfy each filtering criterion in the set of filtering criteria and is taught in the Detailed Description in col 13 lines 52-63 (teaching on applying a filter (here application categories) to the search to further tailor the search results);
further match the alphanumeric query thereby identifying a set of matching health care applications is taught in the Detailed Description in col 13 lines 52-63 and col 12 lines 11-23 (teaching on using the search criteria to search the application repository);
wherein each respective health care application in the plurality of health care applications is (i) for a clinical indication and is taught in the Detailed Description in col 13 lines 7-19 and col 12 lines 11-23 (teaching on the healthcare application is indicated for a specific medical category of need);
(ii) includes an evidence score that is generated by a plurality of health care providers and not end users is taught in the Detailed Description in col 12 lines 5-9, col 12 lines 39-42, and col 13 lines 7-19 (teaching on generating an index score/rating for each application based in part on the rating of the healthcare provider );
format for display a search query response
wherein the search query response includes an identification of each respective health care application in the set of matching health care applications, and is taught in the Detailed Description in col 13 line 64 - col 14 line 15, col 9 lines 51-58, and in the Figures at fig. 4A-4B (teaching on the response including the identification of each of the health care application - in the figures, indicated as "icon name");
communicate the search query response including the sorted list of matching health care applications to the remote client device is taught in the Detailed Description in col 13 line 64 - col 14 line 15, col 9 lines 51-58, and in the Figures at fig. 4A-4B (teaching on communicating the response to the search query to the remote client device in a list format);
receive a prescription request from the user at the remote client device via user selection of an affordance in the search query response, the prescription request comprising is taught in the Detailed Description in col 9 lines 4-16 and  col 13 lines 52-63 (teaching on the healthcare provider determining that he/she wants to place a prescription request for an application generated from the recommendation component);
(i) an identification of a first health care application in the sorted list of matching health care applications from the user at the remote client device and is taught in the Detailed Description in col 9 lines 4-15 (teaching on the healthcare provider identifying the application he/she wishes to prescribe from the provider device);
(ii) an identification of a first patient associated with the user responsive to receiving the prescription request, send an invitation to use the first health care application to an electronic address associated with the first patient; and
responsive to receiving a prescription history request from the user at the remote client device is taught in the Detailed Description in col 4 line 51- col 5 line 7 (teaching on once the prescription has been received from the healthcare provider, sending a notification to the patient via email).
Kress fails to teach the following limitation of claim 41. LuVogt, however, does teach the following:
wherein the formatting includes sorting the set of matching health care applications by sorting criteria thereby forming a sorted list of matching health care applications is taught in the Detailed Description in col 11 lines 16-25, col 25 lines 24-58, and col 18 lines 24-34 (teaching on a formatted sorted list of best matched/recommended content items to the search);
wherein at least a portion of the sorting criteria is the evidence score is taught in the Detailed Description in col 11 lines 5-9 and col 20 lines 35-40 (teaching on assigning the content items a relevancy score that affects the sorting of the search response's returned applications);
wherein the set of filtering criteria (i) includes an indication that the evidence score of each respective health care application in the set of matching health care applications is to exceed a minimum threshold value and is taught in the Detailed Description in col 11 lines 5-9 and col 20 lines 35-40 (teaching on filtering the response content items by a minimum relevancy score threshold to determine if an item is relevant enough to be shown in the user's item list); -AND-
(ii) provides a value for this minimum threshold value is taught in the Detailed Description in col 20 lines 35-41 (teaching on providing a predetermined value for the threshold that can be adjusted).

The combination of Kress and LuVogt fails to teach the following limitation of claim 41. Douglass, however, does teach the following: 
obtain, from a user profile associated with the user, a prescription history comprising a first subset of health care applications in the plurality of health care applications is taught in the Detailed Description in ¶ 0085  (teaching on the provider requesting to view the application prescription history for a user);
wherein the user has prescribed each respective health care application in the first subset of health care applications to a respective one or more patients; and is taught in the Detailed Description in ¶ 0084-85  (teaching on displaying (and necessarily obtaining) a prescription history for a patient comprising the patient's subset of prescribed medical applications);
communicate the first subset of health care applications to the remote client device is taught in the Detailed Description in ¶ 0085  (teaching on sending the indication of download to the patient electronic health record to be viewed by the provider on the provider's device); -AND-
wherein each respective health care application in the first subset of health care applications is sortable by at least an indication, for each patient in the respective one or more patients, that the respective health care application was downloaded by the respective patient is taught in the Detailed Description in ¶ 0084-85  (teaching on the 
One having ordinary skill in the art at the time the invention was filed would combine the healthcare mobile application prescription recommendation system of Kress and LuVogt to include the prescription history display for a user’s patient of Douglass with the motivation of providing helpful information for “viewing, trending, and deciding what to do next for that patient” so that “physician can see what prescribed medical applications the patient has purchased or downloaded in a follow-up encounter” (Douglass in the Detailed Description in ¶ 0084-85).


As per claim 42, Kress teaches on the following limitations of the claim: 
a computer system, comprising: one or more processors; memory; and one or more programs stored in the memory for execution by the one or more processors, the one or more programs comprising instructions for is taught in the Detailed Description in col 3 lines 45-49, col 14 lines 51-66, and col 15 lines 4-30 (teaching on a computer system with one or more processors and necessary computing components for managing healthcare application recommendations for a user by a provider);
identifying one or more health care applications, including
receiving a search request from a user at a remote client device is taught in the Detailed Description in col 13 lines 52-63 (teaching on receiving a search query request from a user for relevant applications);
wherein the search request comprises an alphanumeric query and a set of filtering criteria is taught in the Detailed Description in col 13 lines 52-63 (teaching on the search query including text/keywords);
searching a plurality of health care applications to identify health care applications in the plurality of health care applications that satisfy each filtering criterion in the set of filtering criteria and is taught in the Detailed Description in col 13 lines 52-63 (teaching on applying a filter (here application categories) to the search to further tailor the search results);
further match the alphanumeric query thereby identifying a set of matching health care applications is taught in the Detailed Description in col 13 lines 52-63 and col 12 lines 11-23 (teaching on using the search criteria to search the application repository);
wherein each respective health care application in the plurality of health care applications is (i) for a clinical indication and is taught in the Detailed Description in col 13 lines 7-19 and col 12 lines 11-23 (teaching on the healthcare application is indicated for a specific medical category of need);
(ii) includes an evidence score that is generated by a plurality of health care providers and not end users is taught in the Detailed Description in col 12 lines 5-9, col 12 lines 39-42, and col 13 lines 7-19 (teaching on generating an index score/rating for each application based in part on the rating of the healthcare provider);
formatting for display a search query response is taught in the Detailed Description in col 13 line 64 - col 14 line 15, col 9 lines 51-58, and in the Figures at fig. 4A-4B (teaching on a formatted display for the search query response and application 
wherein the search query response includes an identification of each respective health care application in the set of matching health care applications, and is taught in the Detailed Description in col 13 line 64 - col 14 line 15, col 9 lines 51-58, and in the Figures at fig. 4A-4B (teaching on the response including the identification of each of the health care application - in the figures, indicated as "icon name");
communicating the search query response including the sorted list of matching health care applications to the remote client device is taught in the Detailed Description in col 13 line 64 - col 14 line 15, col 9 lines 51-58, and in the Figures at fig. 4A-4B (teaching on communicating the response to the search query to the remote client device in a list format);
receiving a prescription request from the user at the remote client device via user selection of an affordance in the search query response, the prescription request comprising is taught in the Detailed Description in col 9 lines 4-16 and  col 13 lines 52-63 (teaching on the healthcare provider determining that he/she wants to place a prescription request for an application generated from the recommendation component);
(i) an identification of a first health care application in the sorted list of matching health care applications from the user at the remote client device and is taught in the Detailed Description in col 9 lines 4-15 (teaching on the healthcare provider identifying the application he/she wishes to prescribe from the provider device);
(ii) an identification of a first patient associated with the user
responsive to receiving the prescription request, sending an invitation to use the first health care application to an electronic address associated with the first patient; and is taught in the Detailed Description in col 4 line 51- col 5 line 7 (teaching on once the prescription has been received from the healthcare provider, sending a notification to the patient via email).
Kress fails to teach the following limitation of claim 42. LuVogt, however, does teach the following: 
wherein the formatting includes sorting the set of matching health care applications by sorting criteria thereby forming a sorted list of matching health care applications is taught in the Detailed Description in col 11 lines 16-25, col 25 lines 24-58, and col 18 lines 24-34 (teaching on a formatted sorted list of best matched/recommended content items to the search);
wherein at least a portion of the sorting criteria is the evidence score is taught in the Detailed Description in col 11 lines 5-9 and col 20 lines 35-40 (teaching on assigning the content items a relevancy score that affects the sorting of the search response's returned applications);
wherein the set of filtering criteria (i) includes an indication that the evidence score of each respective health care application in the set of matching health care applications is to exceed a minimum threshold value and is taught in the Detailed Description in col 11 lines 5-9 and col 20 lines 35-40 (teaching on filtering the response content items by a minimum relevancy score threshold to determine if an item is relevant enough to be shown in the user's item list); -AND-
(ii) provides a value for this minimum threshold value is taught in the Detailed Description in col 20 lines 35-41 (teaching on providing a predetermined value for the threshold that can be adjusted).

The combination of Kress and LuVogt fails to teach the following limitation of claim 42. Douglass, however, does teach the following: 
responsive to receiving a prescription history request from the user at the remote client device is taught in the Detailed Description in ¶ 0085  (teaching on the provider requesting to view the application prescription history for a user);
obtaining, from a user profile associated with the user, a prescription history comprising a first subset of health care applications in the plurality of health care applications is taught in the Detailed Description in ¶ 0084-85  (teaching on displaying (and necessarily obtaining) a prescription history for a patient comprising the patient's subset of prescribed medical applications);
wherein the user has prescribed each respective health care application in the first subset of health care applications to a respective one or more patients; and is taught in the Detailed Description in ¶ 0085  (teaching on sending the indication of download to the patient electronic health record to be viewed by the provider on the provider's device);        -AND-
communicating the first subset of health care applications to the remote client device, wherein each respective health care application in the first subset of health care applications is sortable by at least an indication, for each patient in the respective one or more patients, that the respective health care application was downloaded by the respective patient is taught in the Detailed Description in ¶ 0084-85  (teaching on the patient's health record storing data related to the download of the prescribed applications and the provider being able to visually sort the downloaded versus not downloaded prescribed applications for the patient via a status indication for each application in the patient's corresponding electronic health record).
One having ordinary skill in the art at the time the invention was filed would combine the healthcare mobile application prescription recommendation system of Kress and LuVogt to include the prescription history display for a user’s patient of Douglass with the motivation of providing helpful information for “viewing, trending, and deciding what to do next for that patient” so that “physician can see what prescribed medical applications the patient has purchased or downloaded in a follow-up encounter” (Douglass in the Detailed Description in ¶ 0084-85).


Claims 5, 29-32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kress et al. (US Patent No. 10,152,761)[hereinafter Kress] in view of LuVogt et al. (US Patent No. 9,836,545)[hereinafter LuVogt] in further view of Douglass et al. (US Patent App No 2016/0042431)[hereinafter Douglass] in further view of Linn et al. (US Patent App. No. 2014/0244296)[hereinafter Linn].
As per claim 5, the combination of Kress, LuVogt, and Douglass discloses all of the limitations of claim 1. Kress also discloses the following:
the method of claim 1, wherein the set of filtering criteria includes a requirement that each respective health care application in the set of matching health care applications provides a direct link is taught in the Detailed Description in col 12 lines 54-57 (teaching on categorization/filtering of the applications based on "connectivity" to other application).
Kress, LuVogt, and Douglass fail to teach the following limitation of claim 5. Linn, however, does teach the following:
health care applications provides a direct link to an electronic health record system is taught in the Detailed Description on p. 5 ¶ 0038, p. 10 ¶ 0083, and p. 11 ¶ 0089 (teaching on applications wherein the "connectivity" component is application integration with electronic health records for access to patient medical data by the application).
One having ordinary skill in the art at the time the invention was filed would combine the healthcare mobile application prescription system of Kress, LuVogt, and Douglass with the ability to filter for healthcare applications linked to electronic health records of Linn with the motivation of promoting information exchange (Linn in the Detailed Description on p. 10 ¶ 0083).
As per claim 29, the combination of Kress, LuVogt, and Douglass discloses all of the limitations of claim 1. Kress, LuVogt, and Douglass fail to teach the following; Linn, however, does disclose:
the method of claim 1, wherein the clinical indication of a health care application in the set of matching health care applications is a chronic gastrointestinal indication is taught in the Detailed Description on p. 2 ¶ 0022 (teaching on recommending grouped applications characterized by disease type - here the disease is obesity, a chronic gastro indication).
One having ordinary skill in the art at the time the invention was filed would combine the healthcare mobile application prescription system of Kress, LuVogt, and Douglass with applications categorized for specific indications of Linn so that the applications “may be chosen as being relevant to a specific medical condition of the user” (Linn in the Detailed Description on p. 11 ¶ 0088).
As per claim 30, the combination of Kress, LuVogt, Douglass and Linn discloses all of the limitations of claim 29. Kress fails to teach the following; Linn, however, does disclose:
the method of claim 29, wherein the chronic gastrointestinal indication is inflammatory bowel disease, obesity, irritable bowel syndrome, gastrointestinal neoplasia, Celiac disease, a food allergy, or a food intolerance is taught in the Detailed Description on p. 2 ¶ 0022 
One having ordinary skill in the art at the time the invention was filed would combine the healthcare mobile application prescription system of Kress, LuVogt, and Douglass with applications categorized for specific indications of Linn so that the applications “may be chosen as being relevant to a specific medical condition of the user” (Linn in the Detailed Description on p. 11 ¶ 0088).
As per claim 31, the combination of Kress, LuVogt, and Douglass discloses all of the limitations of claim 1. Kress, LuVogt, and Douglass fail to teach the following; Linn, however, does disclose:
the method of claim 1, wherein the clinical indication of a health care application in the set of matching health care applications is a disease is taught in the Detailed Description on p. 12 ¶ 0091 (teaching on recommending grouped applications characterized by disease type).
One having ordinary skill in the art at the time the invention was filed would combine the healthcare mobile application prescription system of Kress, LuVogt, and Douglass with applications categorized for specific indications of Linn so that the applications “may be chosen as being relevant to a specific medical condition of the user” (Linn in the Detailed Description on p. 11 ¶ 0088).
As per claim 32, the combination of Kress, LuVogt, and Douglass discloses all of the limitations of claim 1. Kress, LuVogt, and Douglass fail to teach the following; Linn, however, does disclose:
the method of claim 1, wherein the clinical indication of a health care application in the set of matching health care applications is an allergy, a cancer, a disorder of the brain or nervous system, an eye disorder, an ear disorder, or a heart or circulation disorder is taught in the Detailed Description on p. 12 ¶ 0091 and p. 11 ¶ 0088 (teaching on recommending grouped applications characterized by disease type wherein the disease type is a circulation disorder requiring hypertension drug or a neurological disorder).

As per claim 38, the combination of Kress, LuVogt, and Douglass discloses all of the limitations of claim 1. Kress, LuVogt, and Douglass fail to teach the following; Linn, however, does disclose:
the method of claim 1, wherein the clinical indication of a health care application in the set of matching health care applications is a blood disorder, a disorder of the urinary tract, a hormonal disorder, a muscle disorder, a bone disorder, or a joint disorder is taught in the Detailed Description on p. 12 ¶ 0091 (teaching on recommending grouped applications characterized by disease type wherein the disease type is diabetes (a hormonal disorder affecting insulin levels in individuals)).
One having ordinary skill in the art at the time the invention was filed would combine the healthcare mobile application prescription system of Kress, LuVogt, and Douglass with applications categorized for specific indications of Linn so that the applications “may be chosen as being relevant to a specific medical condition of the user” (Linn in the Detailed Description on p. 11 ¶ 0088).

Claims 8 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kress et al. (US Patent No. 10,152,761)[hereinafter Kress] in view of LuVogt et al. (US Patent No. 9,836,545)[hereinafter LuVogt] in further view of Douglass et al. (US Patent App No 2016/0042431)[hereinafter Douglass] in further view of Boudreaux et al., Evaluating and selecting mobile health apps: strategies for healthcare providers and healthcare organizations, TBM: Practice Tool 363-371 (2014)[hereinafter Boudreaux].
As per claim 8, the combination of Kress, LuVogt, and Douglass discloses all of the limitations of claim 1. Kress also discloses the following:
the method of claim 1, wherein the set of filtering criteria includes a requirement regarding a characteristic of the intended end user of each respective health care application in the set of matching health care applications, and is taught in the Detailed Description in col 13 lines 7-19, 34-41, and 52-63 (teaching on applying a filter (here application categories) to the search to further tailor the search results based on a characteristic of the user).
Kress, LuVogt, and Douglass fail to teach the following; Boudreaux, however, does disclose:
wherein the characteristic is (a) patient, (b) provider, (c) patient or provider, or (d) health care team is taught in the § Search app clearinghouse websites on p. 364 col 2 (teaching on applications being characterized by intended user including consumers (patient), healthcare providers, or healthcare organizations (healthcare teams)).
One having ordinary skill in the art at the time the invention was filed would combine the healthcare mobile application prescription system of Kress, LuVogt, and Douglass with the specific filtering criteria based on the user type of Boudreaux with the motivation of increasing “confident the app will be user friendly and helpful for the target disease or behavior” (Boudreaux in the Abstract on p. 363). 
As per claim 40, the combination of Kress, LuVogt, and Douglass discloses all of the limitations of claim 1. Kress, LuVogt, and Douglass fail to teach the following; Boudreaux, however, does disclose:
the method of claim 1, wherein the evidence score for a respective health care application in the plurality of health care applications is based upon an evaluation, by a medical practitioner, of the efficacy of the respective health care application through a clinical trial is taught in the Table 1: Summary of Strategies on p. 365 and in the Case Study on p. 369 (teaching on reviewing and rating the healthcare applications via clinical trials).
One having ordinary skill in the art at the time the invention was filed would combine the healthcare mobile application prescription system of Kress, LuVogt, and Douglass with the clinical trial review of applications . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kress et al. (US Patent No. 10,152,761)[hereinafter Kress] in view of LuVogt et al. (US Patent No. 9,836,545)[hereinafter LuVogt] in further view of Douglass et al. (US Patent App No 2016/0042431)[hereinafter Douglass] in further view of Ackerman et al. (US Patent App. No. 2013/0066650)[hereinafter Ackerman]. 
As per claim 17, the combination of Kress, LuVogt, and Douglass discloses all of the limitations of claim 1. Kress also teaches:
the method of claim 1, the method further comprising communicating to the remote client device, for each respective health care application in the first subset of health care applications is taught in the Detailed Description in col 12 lines 24-61 (teaching on an application level view wherein data regarding the healthcare application can be viewed for each application).
Kress fails to teach the following; Douglass, however, does disclose:
(ii) an indication for each respective patient whether the patient downloaded and used the respective health care application, and is taught in the Detailed Description in ¶ 0084-85  (teaching on displaying a status indication that each patient has downloaded the particular health application);
(iii) a date the respective health care application was prescribed to the respective patient by the respective user is taught in the Figures at fig. 5 and in the Detailed Description in ¶ 0076 (teaching on displaying a data (here - in the date tab label) indication for the mobile application prescription order); -AND-
wherein the prescription history information for the user is sortable by any one combination of (i) health care application name, (ii) patient name, (iii) prescription date, and (iv) whether or not the respective health care application has been downloaded by the patient is taught in the Detailed Description in ¶ 0084-85  (teaching on the patient's health record storing data related to the download of the prescribed applications and the provider being able to visually sort the downloaded versus not downloaded prescribed applications for the patient via a status indication for each application in the patient's corresponding electronic health record).
One having ordinary skill in the art at the time the invention was filed would combine the healthcare mobile application prescription recommendation system of Kress and LuVogt to include the prescription history display for a user’s patient of Douglass with the motivation of providing helpful information for “viewing, trending, and deciding what to do next for that patient” so that “physician can see what prescribed medical applications the patient has purchased or downloaded in a follow-up encounter” (Douglass in the Detailed Description in ¶ 0084-85).
Kress and Douglass fail to teach the following; Ackerman, however, does disclose:
(i) an identity of each patient the respective health care application was prescribed to by the user is taught in the Detailed Description in ¶ 0132 ad ¶ 0060-61 (teaching on maintaining a list of historical prescription information for multiple patients for each healthcare application for use by a mobile health product recommendation decision engine wherein the mobile health product description information is displayed the  physician).
One having ordinary skill in the art at the time the invention was filed would combine the healthcare mobile application prescription system of Kress, LuVogt, and Douglass with the provider application prescription history with patient identity data of Ackerman with the motivation of better enabling healthcare providers to “prescribe mobile health products to patients to help the patients manage or alleviate their conditions” (Ackerman in the Background on p. 1 ¶ 0005). 


Response to Arguments
Examiner acknowledges that appropriate correction to the previous objections have been made and withdraws the objections accordingly.
Applicant's arguments filed for claims 1, 5, 7-8, 10-11, 17, 19-20, 22, 29-32, 38 and 40-42 filed 04 December 2020 with respect to 35 USC § 101 have been fully considered but they are not persuasive. First, Applicant argues that particular limitations of the instant claims cannot be reasonably be performed in the mind, stating that “Neither the user selection of the affordance nor the sending of the invitation to use the health care application from the remote client device to the electronic address of the patient can practically be performed or applied in the human mind”. Under Step 2A, Prong 1 and 2, the limitations of the claim are analyzed under two classifications (1) the abstract idea of the claim and (2) additional elements of the claim. Examiner disagrees that user selection of the affordance is not a mental process performable by the use of pen and paper – a user making a selection can reasonably performed in the mind. Additionally note, that read in light of the amendments, Examiner has classified part of the abstract idea as a method of organizing human activity for managing personal behavior or relationships or interactions between people wherein certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping under MPEP § 2106.04(a)(2)(II)(C) and October 2019 PEG. Examiner notes that receiving a prescription request from a user and sending an invitation to use a first health care application are considered limitations directed towards organizing human activity. Examiner submits that the abstract idea does not read on the entirety of the inventive concept – specifically on the term “electronic”. However, the use of electronic means for performing the abstract idea is not enough to overcome Step 2A Prong 1 (2019 Revised Patent Subject Matter Eligibility Guidance, 84 FED. REG. 4 (January 7, 2019) at p. 8 footnote 54 further citing  Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316-18 (Fed. Cir. 2016) where the electronic implementation of human activity was not adequate to overcome Step 2A Prong 1). Examiner .
Next, Applicant asserts that the limitations of the instant claims are directed towards an improvement to technology – specifically, providing the specific improvement over prior systems by (1) increasing the accuracy and reliability of the process by which a user prescribes an appropriately matching health care application to the patient, based on an evidence score that indicates the scientific and/or medical validity of the application as well as (2) the tracking and sorting of an indication that the application as downloaded to improve appropriate prescriptions based on efficacy and compliance rates. While Examiner agrees that such improvements may be present, an improvement in the abstract idea itself is not an improvement in technology – to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP § 2106.05(a)(II)). It is unclear to Examiner how the specific additional elements, alone or in combination, provide a solution to the stated problem in context of the abstract idea of prescribing healthcare applications based on an evidence score of the application’s validity and tracking download compliance (both of which are aspects of the mental process or organizing human activity exceptions). Such improvements can be realized without the generic computational elements of a computer, processor, memory, client device, and digital application present outside of the mere implementation on a computer system. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP § 2106.05(a)). Additionally, an important consideration in determining 
Finally, Applicant asserts that the combination of additional elements amount to more than a well-understood, routine, and conventional use of any alleged judicial exception. The consideration under Step 2B is if the additional elements, alone or in combination, are well-understood, routine and conventional in the field – the novelty of the abstract idea is not considered relevant under the Step 2B analysis. Here, the additional elements, alone or in combination, amount to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). As stated above, the computer, processor, client device, and healthcare application (if taken as only a digital application) are only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the client device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Applicant’s assertion that the instant claims are analogous to Examples 37 and 40 of the Subject Matter Eligibility Examples are not persuasive. Example 37 is distinguishable from the instant claims as it is directed towards a technological problem with a technical solution clearly outlined in the Background of the Example. The instant claim’s Specification lacks 
Examiner acknowledges that appropriate corrections to the claims for the previous 35 U.S.C. 112(b) rejections has been made and withdraws the rejections accordingly.
Applicant’s arguments, see Rejections under 35 U.S.C. §103, filed 04 December 2020, with respect to the rejections of claims 1, 7, 10-11, 20, and 41-42 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Douglass, as per the rejection above.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626